Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim(s) 1, 4-6, 9-10 are objected to because of the following informalities:  
a.	Per claims 1, 4-6, 9-10, change all instances of “the expansion card” to –the at least one expansion card--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 & 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Yang US2014/0160664.
 
	Per claim 1 Yang teaches a computer system comprising: a system board (200; [0011], “motherboard”); at least one expansion component (100, see fig.1-2) detachably mounted on the system board (see fig.1-2), wherein the expansion component can be supplied with an electric voltage via the system board ([0013], see fig.1); a cooling system (260, see fig.1; [0011] & [0013]) having an adaptable cooling performance for cooling the expansion component ([0013]); a measuring device (14; [0010] & [0013]); and an evaluation device (250), wherein the measuring device (14) is configured to measure electric current obtained by the expansion component during ongoing operation of the computer system ([0004], [0010], “temperature sensor are connected to bus pins which have power”, [0013]), and provide electricity measurement information based thereon to the evaluation device ([0013]), and the evaluation device (250; [0011]) is configured to determine a temperature behavior of the expansion component on the basis of the electricity measurement information provided by the measuring device ([0013]) and adapt the cooling performance of the cooling system depending on the determined temperature behavior of the expansion component ([0004], [0013]).  
	Per claim 2 Yang teaches the computer system according to claim 1, wherein the measuring device and/or the evaluation device (250) are integrated on the system board as onboard components (see fig.1-2).  
	Per claim 3 Yang teaches the computer system according to claim 1, wherein the evaluation device (250) is a baseboard management controller ([0011]) or functionally integrated within a baseboard management controller.  
	Per claim 4 Yang teaches the computer system according to claim 1, wherein the expansion component (100) is configured to provide temperature information to the evaluation device (250; [0010]-[0011] & [0013], “temperature information is provided via the sensor 14 on the expansion component”), and the evaluation device is configured to determine the temperature behavior of the expansion component on the basis of the temperature information provided by the expansion component ([0013]), and adapt the cooling performance of the cooling system depending on the determined temperature behavior of the expansion component ([0013]).  
	Per claim 6 Yang teaches a method of adapting a cooling performance of a cooling system of a computer system ([0004], [0013]), wherein at least one expansion component (100) is detachably mounted on a system board (200, see fig.1-2) of the computer system, the expansion component is supplied with electric voltage  via the system 21EAST\177334198.1board ([0010]-[0011] & [0013]) during ongoing operation of the computer system, obtains electric current ([0013], “…power circuit 18 converts the received voltage and provides it to the control chip and the storage chip, Examiner notes that the converted voltage is the electric current supplied to the control chip and storage chip”), and is cooled via the cooling system (260; [0013]), the method comprising: measuring the electric current obtained by the expansion component during ongoing operation of the computer system by a measuring device ([0004], [0010], “temperature sensor are connected to bus pins which have power”, [0013]); providing electricity measurement information based on the measured current by the measuring device to an evaluation device (250; [0011] & [0013]); determining a temperature behavior of the expansion component on the basis of the electricity measurement information provided by the 
	Per claim 7 Yang teaches the method according to claim 6, wherein the measuring device and/or the evaluation device (250; [0011]) are integrated on the system board (200) as onboard components (see fig.1).  
	Per claim 8 Yang teaches the method according to claim 6, wherein the evaluation device (250) is a baseboard management controller ([0011]) or is functionally integrated within a baseboard management controller.  
	Per claim 9 Yang teaches the method according to claim 6, wherein the expansion component (100) provides temperature information to the evaluation device (250; [0010]-[0011] & [0013], “temperature information is provided via the sensor 14 on the expansion component”), and the evaluation device determines the temperature behavior of the expansion component on the basis of the temperature information provided by the expansion component ([0013]), and adapts the cooling performance of the cooling system depending on the determined temperature behavior of the expansion component ([0013]).  
Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Yang US2014/0160664 in view of Cheng et al. US2012/0084551.

	Per claim 5 Yang teaches the computer system according to claim 4, wherein the evaluation device (250) is configured to determine the temperature behavior of the expansion component (100) on the basis of the temperature information provided by the expansion component if the temperature information is provided ([0013], “information is provided via the sensor 14 on the expansion component”),  
	Yang does not explicitly teach the temperature behavior of the expansion component on the basis of the electricity measurement information provided by the measuring device if the temperature information is not provided.  
	Cheng et al. however discloses the temperature behavior of the expansion component on the basis of the electricity measurement information provided by the measuring device if the temperature information is not provided ([0055]-[0060] & [0062]-[0063], [0065]-[0067], see fig.2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to measure the temperature 
	Per claim 10 Yang teaches the method according to claim 9, wherein the evaluation device (250) determines the temperature behavior of the expansion component (100) on the basis of the temperature information provided by the expansion component (100) if the temperature information is provided ([0013], “information is provided via the sensor 14 on the expansion component”), 
	Yang does not explicitly teach the electricity measurement information provided by the measuring device if the temperature information is not provided.  
	Cheng et al. however discloses the electricity measurement information provided by the measuring device if the temperature information is not provided ([0057]-[0060] & [0062]-[0063], [0065]-[0067], see fig.2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to measure the temperature behavior of the expansion component by the electricity measurements as taught by 

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Curtis et al. US11272643 discloses a system and method for thermal management in an information handling system.
	Chu et al. US2003/0011984 discloses a method and system of controlling a cooling fan of a computer system including a power supply unit. The method includes sensing a power load of the power supply unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL A MATEY/Examiner, Art Unit 2835